SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (this “Agreement”) is being
entered into by and between Encore Credit Corp. (“Encore”, “Employer” or the
“Company”) and Troy Gotschall (“Employee”) (collectively, the “Parties”) as of
the date of Employee’s execution of this Agreement (the “Date of this
Agreement”).

WHEREAS, Employee was employed by Employer pursuant to an Employment Agreement
dated as of July 1, 2005 (the “Employment Agreement”);

WHEREAS, the Parties wish to terminate their employment relationship and the
Employment Agreement on mutually acceptable terms and conditions effective as of
January 15, 2007; and

WHEREFORE in consideration of the foregoing premises and the terms and
conditions set forth below, the Parties agree as follows:

1. Resignation. Employee hereby resigns from any and all positions within the
Company or any of its affiliates, as an employee, officer and/or director
effective as of January 15, 2007 (the “Resignation Date”). Employee understands
that he is giving up any right or claim to compensation or benefits of
employment with the Company beyond the Resignation Date, except as set forth
herein. Employee acknowledges that on or prior to the Date of this Agreement, he
was paid all unpaid, earned wages, including without limitation, any accrued,
unused vacation pay and any earned, but unpaid bonus. Employee further
acknowledges that the Employment Agreement is terminated as of January 15, 2007,
and that he is not entitled to any further payments or benefits under the
Employment Agreement, including without limitation, the Severance Payments,
Vesting and Severance Benefits provided for in Section 5.7 of the Employment
Agreement.

2. Payments to Employee. Provided that Employee timely signs and delivers, and
does not revoke, this Agreement, the Company shall provide Employee the
following payment and benefits:

a. Severance Pay. The Company shall pay to Employee a total of Eight Hundred Ten
Thousand Dollars ($810,000) (the “Separation Payment”), less applicable
withholding. The Separation Payment shall be paid by the Company to Employee on
the eighth day after the Date of this Agreement.

b. Vesting of Restricted Stock. In addition to the Separation Pay, one hundred
percent (100%) of Employee’s outstanding unvested shares of restricted stock
grants shall immediately vest as of the Resignation Date.

Employee shall not receive any other compensation or benefits from the Company.

3. Consulting by Employee. Until such time as Employee becomes employed by a new
employer, without further payment from the Company to Employee, Employee shall
be available upon reasonable request at reasonable times to consult with the
Company or its successor in interest on matters of Company business with which
he is familiar due to his service as an employee of the Company. Employee shall
not be required to perform more than twenty (20) hours of service in any month,
and shall be reimbursed for any out of pocket expenses actually incurred in
providing his consulting services, provided that he obtains the Company’s
advance approval to incur such expenses.

4. Release by Employee.

a. General Release. In exchange for the Separation Payment and the other
consideration set forth in this Agreement, Employee does hereby release and
forever discharge the “Company Releasees” herein, consisting of Employer, its
parent, subsidiary and affiliate corporations, and each of their respective past
and present parents, subsidiaries, affiliates, associates, owners, members,
stockholders, predecessors, successors, assigns, employees, agents, directors,
officers, partners, representatives, lawyers, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
manner of claims or causes of action, in law or in equity, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
that Employee now has or may hereafter have against Releasees by reason of any
and all acts, omissions, events or facts occurring or existing prior to the date
hereof. The Claims released hereunder include, without limitation, any alleged
breach of any express or implied employment agreement; any alleged torts or
other alleged legal restrictions relating to the Employee’s employment and the
termination thereof; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, 42 USC § 2000, et seq.; Americans with
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.; the Rehabilitation
Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Civil Rights Act of 1866, and
Civil Rights Act of 1991; 42 USC § 1981, et seq.; Equal Pay Act, as amended, 29
USC § 206(d); regulations of the Office of Federal Contract Compliance, 41 CFR §
60, et seq.; The Family and Medical Leave Act, as amended, 29 U.S.C. § 2601
et seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et
seq.; the Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001
et seq.; the Worker Adjustment and Retraining Notification Act, as amended, 29
U.S.C. § 2101 et seq.; the California Fair Employment and Housing Act,
California Government Code § 12940, et seq.; the California Labor Code § 1400 et
seq. (concerning relocations, terminations and mass layoffs); and any state or
local laws of similar effect. This release shall not apply to the Company’s
obligations hereunder, to any vested retirement plan benefits or any right to
indemnification under applicable law (including without limitation, California
Labor Code § 2802, if applicable) with respect to claims asserted against him.

b. Unknown Claims.

Employee acknowledges that Employee is familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her must have materially affected his or her
settlement with the debtor.”

Employee being aware of said code section, hereby expressly waives any rights
Employee may have thereunder, as well as under any other statutes or common law
principles of similar effect.

c. Older Worker’s Benefit Protection Act.

Employee agrees and expressly acknowledges that this Agreement includes a waiver
and release of all claims which he has or may have under the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this Agreement:

(1) This paragraph and this Agreement are written in a manner calculated to be
understood by him.

(2) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which he signs
this Agreement.

(3) This Agreement provides for consideration in addition to anything of value
to which he is already entitled.

(4) Employee has been advised to consult an attorney before signing this
Agreement.

(5) Employee has been granted twenty-one (21) days after he is presented with
this Agreement to decide whether or not to sign this Agreement. If he executes
this Agreement prior to the expiration of such period, he does so voluntarily
and after having had the opportunity to consult with an attorney, and hereby
waives the remainder of the twenty-one (21) day period.

(6) Employee has the right to revoke this general release within seven (7) days
of signing this Agreement. In the event this general release is revoked, this
Agreement will be null and void in its entirety.

If he wishes to revoke this agreement, Employee shall deliver written notice
stating his intent to revoke this Agreement to the Director of Human Resources
at the offices of Employer on or before 5:00 p.m. on the Seventh (7th) Day after
the date on which he signs this Agreement.

d. No Assignment. Employee represents and warrants to the Company Releasees that
there has been no assignment or other transfer of any interest in any Claim that
the Employee may have against the Company Releasees, or any of them. Employee
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any person asserting such assignment or transfer of any right or
claims under any such assignment or transfer from Employee.

e. No Actions. Employee represents and warrants that he is not presently aware
of any injury for which he may be eligible for workers’ compensation benefits.
Employee agrees that if Employee hereafter commences, joins in, or in any manner
seeks relief through any suit arising out of, based upon, or relating to any of
the Claims released hereunder or in any manner asserts against the Company
Releasees any of the Claims released hereunder, then Employee will pay to the
Company Releasees against whom such claim(s) is asserted, in addition to any
other damages caused thereby, all attorneys’ fees incurred by such Company
Releasees in defending or otherwise responding to said suit or Claim. Provided,
however, that Employee shall not be obligated to pay the Company Releasees’
attorneys’ fees to the extent such fees are attributable to claims under the Age
Discrimination in Employment Act or a challenge to the validity of the release
of claims under the Age Discrimination in Employment Act

5. No Admission. Employee and the Company further understand and agree that
neither the payment of money nor the execution of this Release shall constitute
or be construed as an admission of any liability whatsoever by the Company
Releasees.

6. Severability. The provisions of this Agreement are severable, and if any part
of this Agreement is found to be unenforceable, the other paragraphs (or
portions thereof) shall remain fully valid and enforceable.

7. No Encouragement of Actions Against the Company. Employee agrees that except
to the extent required by law, Employee will not assist any person in bringing
or pursuing legal action against the Company, its agents, successors,
representatives, employees and related and/or affiliated companies, based on
events occurring prior to the Date of this Agreement.

8. No Disparagement/Professional Conduct. Employee further agrees, as a
condition to receipt of the Separation Benefits: (a) not to disparage the
Company, its employees or products and (b) not to engage in actions contrary to
the interests of the Company.

9. Confidential Information. During Employee’s employment with the Company,
Employee has been provided with, or had access to, trade secrets, confidential
communications, private information concerning the Company, its employees,
officers, directors and stockholders, and material non-public information
(collectively, Confidential Information”). Employee understands that he was
provided with or had access to such information solely in his capacity as an
employee of the Company, and that such information was provided to him subject
to his obligation to retain such information in confidence and not to make any
use of such information except as authorized to do so in the course and scope of
his employment with the Company. Employee understands and agrees that his
obligations to maintain that information in confidence remain in effect after
the termination of his employment with the Company, and he agrees to continue to
honor that obligation. This provision is meant to supplement, not supersede any
existing agreements concerning confidentiality, trade secrets, assignment or
ownership of intellectual property, or solicitation of employees or customers.
To the extent of any conflict between any provision of this paragraph and that
or any other such agreement, the provision providing the greatest protection to
the Company shall control.

10. Solicitation of Employees. Employee agrees that through the first
anniversary of the Resignation Date, neither Employee nor anyone under
Employee’s supervision or control, shall, directly or indirectly, whether in an
individual capacity or as an agent for or representative of another person or
entity, (a) solicit any person employed by the Company or an affiliate of the
Company to leave his/her employment with the Company or an affiliate of the
Company, or any successor thereto; (b) solicit any person who Employee knows to
be an applicant or a candidate for employment with the Company or an affiliate
of the Company to seek employment with any person or entity other than the
Company or an affiliate of the Company; or (c) solicit any person who Employee
knows to be a potential or actual contractor with the Company or an affiliate of
the Company to provide his, her or its consulting services to any person or
entity, such that it results in a diminishment of services to the Company or an
affiliate of the Company.

11. Solicitation of Customers. During Employee’s employment with the Company,
Employee has been provided with Confidential Information as set forth above for
the purpose of performing his job duties for the Company. Consequently, in order
to prevent the misuse of such information, Employee agrees that neither Employee
nor anyone under Employee’s supervision or control, shall, directly or
indirectly, whether in an individual capacity or as an agent for or
representative of another person or entity, use Confidential Information to
solicit any customer, broker, referral source, supplier, licensee, licensor or
other party which Employee knows to have a contractual or business relationship
with, or to be receiving services by the Company or an affiliate of the Company,
to cease doing business with the Company, or an affiliate of the Company.

12. Remedies. In the event that Employee is in material breach of Sections 9,
10, 11 or 12 of this Agreement, the Company shall be entitled to terminate the
Separation Benefits in addition to any other remedies to which it may be
entitled.

13. Encore Property. Employee agrees to search his home, office and all other
storage areas for all property owned by the Company (“Encore Property”).
Employee will return all Encore Property within 72 hours of the execution of
this Agreement, to the Human Resources Department of Employer.

14. Choice of Law and Venue. The Parties acknowledge and agree that this
Agreement shall be interpreted in accordance with California law. Any actions
arising out of or relating to this Agreement or Employee’s employment with
Employer shall be filed in either the Superior Court of the State of California
for the County of Orange, or the Federal District Court for the Central District
of California, unless subject to arbitration, in which case they shall be filed
in accordance with the Parties’ arbitration agreement.

15. Sole and Entire Agreement. This Agreement represents the sole and entire
agreement among the Parties and supersedes all prior agreements, negotiations,
and discussions between the Parties hereto and/or their respective counsel,
excluding any agreements concerning arbitration of disputes, confidentiality,
trade secret information, or assignment of intellectual property rights. Any
agreement amending or superseding this Agreement must be in writing, signed by
duly authorized representatives of the Parties, specifically reference this
Agreement; and state the intent of the Parties to amend or supersede this
Agreement.

16. Arbitration. The Parties hereby agree to submit any claim or dispute arising
out of or relating to the terms of this Agreement as to Employee’s employment or
the termination thereof to private and confidential arbitration by a single
neutral arbitrator. Subject to the terms of this Section, the arbitration
proceedings shall be governed by the rules of the Judicial Arbitration and
Mediation Service (“JAMS”) applicable to employment disputes as they may be in
effect from time to time, and shall take place in Orange County, California. The
arbitrator shall be appointed by agreement of the Parties hereto or, if no
agreement can be reached, by JAMS pursuant to its rules. The decision of the
arbitrator shall be rendered in writing and be final and binding on all Parties
to this Agreement, and judgment thereon may be entered in any court having
jurisdiction. The arbitrator’s fees and/or any other fees payable to JAMS shall
be shared in accordance with the rules of JAMS; provided, however, that Employee
shall not be required to pay any such fees that are unique to arbitration and/or
would exceed the cost of filing the same claim(s) in a court of competent
jurisdiction, and any shortfall shall be borne by the Company. The Parties shall
each bear their own attorneys’ fees, witness expenses, expert fees and other
costs, except to the extent they may be awarded otherwise by the arbitrator in
accordance with applicable law. This arbitration procedure is intended to be the
sole and exclusive method of resolving any claim between the Parties, and each
of the Parties hereby waives any right to a jury trial with respect to such
claims.

17. Headings. The headings in this Agreement are provided solely for the
Parties’ convenience, and are not intended to be part of, nor to affect or alter
the interpretation or meaning of this Agreement.

18. Construction of Agreement. Both Parties have been represented by, or had the
opportunity to be represented by counsel in connection with this Agreement. Any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be applied in the construction or interpretation of
this Agreement.

19. Counterparts. For the convenience of the Parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.

1

Date: January 17, 2007

ENCORE CREDIT CORP., as a Seller

By: /s/ Shahid Asghar
Name: Shahid Asghar
Title: Co-CEO and President






Date: January 17, 2007

EMPLOYEE

/s/ Troy Gotschall
Troy Gotschall

2